Citation Nr: 1009363	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  06-24 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability, including a hiatal hernia, heartburn, and 
epigastric pain.

2.  Entitlement to an initial compensable disability rating 
for headaches.


REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Attorney at 
Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The Veteran served on active duty from October 1991 to 
November 1994 with additional reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO decisions dated in April 2005 and 
August 2008.

The issue of entitlement to an initial compensable disability 
rating for headaches is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

In August 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
that he wished to withdraw his appeal for entitlement to 
service connection for gastrointestinal disability.


CONCLUSION OF LAW

The criteria for withdrawal of this appeal have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a statement received by facsimile from the Veteran's 
attorney in August 2009, the Veteran indicated that he 
desired to cancel his appeal for entitlement to service 
connection for hiatal hernia with heartburn and epigastric 
pain.  The statement is signed by the Veteran. 

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
A claimant may limit an appeal as he or she wishes, and where 
he does so, the Board of Veterans' Appeals (Board) is without 
authority to adjudicate the claim.  Hamilton v. Brown, 4 Vet. 
App. 528, 544 (1993).  

In the present case, the Veteran through his authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations  of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal seeking entitlement to service connection for a 
gastrointestinal disability is dismissed.


REMAND

Service connection for headaches was granted in an August 
2008 rating decision.  A noncompensable disability rating was 
assigned, effective in August 1996.  The Veteran has filed a 
timely challenge to the disability rating assigned, asserting 
that he experiences severe headaches daily, manifested by 
pain, dizziness, light sensitivity, and tiredness.  

Because the veteran has perfected an appeal as to the 
assignment of the initial rating for headaches following the 
initial award of service connection for headaches, the Board 
is required to evaluate all the evidence of record reflecting 
the period of time between the effective date of the initial 
grant of service connection until the present.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Furthermore, because the 
level of a disability such as headaches may fluctuate over 
time, the VA is required to consider the level of the 
Veteran's impairment throughout the entire period, to include 
consideration of possible staged ratings.  O'Connell v. 
Nicholson, 21 Vet. App. 89 (2007).  

Review of the evidence of record reveals several 
discrepancies and conflicting information as to the level of 
severity of the Veteran's headaches.  In July 2008, a VA 
examiner rendered the opinion which supported the grant of 
service connection, that the Veteran's headaches were the 
result of a fall he sustained in service.  This examination 
was performed for the purpose of identifying the etiology of 
the Veteran's headaches, however, rather than for the purpose 
of identifying the level of impairment; and the report is 
therefore geared toward the service connection issue.  

The private medical evidence of record reflects varying 
degrees of impairment throughout the pertinent time frame.  
Some of the chiropractic treatment records appear to 
associate the Veteran's head pain with his neck and cervical 
spine arthritis.  As service connection is already in effect 
for disability of the cervical spine, and is rated as 
60 percent disabling, a rating which includes the 
contemplation of pain and incapacitating episodes, see 
38 C.F.R. § 4.71a, it is important to avoid pyramiding of 
disability ratings and compensating the Veteran twice for a 
single disability.  38 C.F.R. § 4.14.  A December 2008 
private treatment record reflects the physician's assessment 
that the Veteran was experiencing headaches caused by the 
withdrawal of analgesic medications and that he would be 
reevaluated in six weeks after his system had cleaned out.  

Given the uncertainties of the situation, the Board is of the 
opinion that additional information should be obtained to 
allow adjudicators to better identify the level of impairment 
resulting from the service-connected headaches-i.e., those 
resulting from the fall in service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for headache 
complaints since 2008, in particular all 
records from Dr. Ainsworth, and all 
chiropractic records.  After securing the 
necessary releases, the RO should obtain 
these records for inclusion in the claims 
file.

2.  The RO should obtain all records of 
VA medical treatment afforded to the 
Veteran since June 2009 for inclusion in 
the file.

3.  After obtaining these records, the 
veteran should be afforded a VA 
neurologic examination to identify the 
level of impairment resulting from 
headaches caused by the fall in service.  
The claims folder must be made available 
to the examiner for review before the 
examination.  All tests and studies 
deemed helpful by the examiner should be 
performed in conjunction with the 
examination.  The examiner should 
determine, insofar as medically 
practical, how often the Veteran 
experiences headaches which are related 
to the fall in service, as distinguished 
from radiating cervical spine pain, and 
from other causes, if applicable.  The 
complete rationale for all opinions 
expressed should be fully explained.

4.  After the development requested above 
has been completed, the RO should again 
review the record, considering the level 
of impairment resulting from headaches 
throughout the time period from August 
1996.  If the benefit sought on appeal 
remains denied, the veteran and his 
attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


